PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/555,316
Filing Date: 29 Aug 2019
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/18/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/13/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
It is noted that although the 12/15/21 Advisory Action mistakenly has box 7a checked instead of box 7b, the amendment is marked to be entered, because the amendment did not change the scope of the claim as addressed in the 9/13/21 Office Action, due to the claim previously establishing that the intersection testing was performed in a ray tracing system.

(2) Response to Argument
	Initially, the combination of the rejection of the 9/31/21 Office Action (hereinafter OA) is summarized as follows.  Hunt describes implementation of a perspective grid ray tracer, which generates perspective frustum shaped grid acceleration structures for performing ray tracing and intersection with geometry of a 3D scene, which are divided into cells corresponding to the claimed nodes, e.g. OA, pages 2-3.  Further, the perspective grid acceleration structures are limited to half or partial spaces, i.e. are reduced acceleration structures representing a sub-region within the 3D scene, e.g. OA, page 3.
	Hunt does not discuss a world space acceleration structure representing the whole scene, and by extension does not discuss relative levels of detail (LOD) of the primitives between the structures.  However, Howson describes a hybrid rasterization and ray tracing system which includes a coarse acceleration structure containing the full scene which is used to construct fine-grained acceleration structures for a view frustum based on overlap of coarse acceleration structure nodes with the view frustum to accelerate the creation of the fine-grained acceleration structure, and further teaches that the geometry generated for the fine-grained acceleration structure may be generated on demand and at a higher resolution, i.e. LOD, than the geometry stored in  the coarse accelerations structure, e.g. OA, pages 3-4.  Therefore it would have been obvious to one of ordinary skill in the art to use Howson’s coarse acceleration structure to select elements for constructing Hunt’s perspective grid acceleration structure(s) based on overlap of the corresponding frustum, and to request high resolution geometry for the purpose of performing high resolution ray tracing, OA, page 4.  It is noted, and discussed further below, that the OA does not suggest modifying Hunt’s ray tracer system to use Howson’s rasterization subsystem in any manner, only Howson’s coarse acceleration structure overlap based fine-grained acceleration structure generation and on demand generation of variable resolution geometry provided to a ray tracing subsystem for ray tracing.
	Finally, Hunt, and Howson, teach that the system is computer implemented, i.e. the data structures are stored in memory and operations performed by processors/logic circuits, e.g. OA, page 5.



Appellants arguments attempt to establish that because no single reference describes a world acceleration structure representing the whole 3D scene representing primitives at an explicitly lower level of detail compared to the separate reduced acceleration structure(s) representing the respective sub-region(s), then the combination of Hunt and Howson can only have been conceived by the examiner based on improper hindsight reconstruction, e.g. 3/18/22 Appeal Brief (hereinafter Brief) page 9, paragraph 3.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Appellant’s remarks do not identify what portion of the rejection relies on knowledge disclosed by Appellant’s specification.  As noted above, Hunt describes a ray tracing system which generates perspective acceleration structures corresponding to the claimed reduced acceleration structures, which are used for intersection testing of rays, and have the shape of a view frustum.  Howson describes a ray tracing system which includes a world space coarse acceleration structure, e.g. paragraph 86 indicating the coarse acceleration structure divides an (entire) 3D scene.  Further, Howson teaches that object extent data selecting a portion of the source geometry within the coarse acceleration structure may be determined using a view frustum based on the overlap with the structure, e.g. paragraph 84, where the “Object extent data can be used to identify source geometry data that will be used to produce final geometry data needed to complete intersection testing or other operations on geometry that may be needed during ray tracing” as explained in paragraph 82.  Howson further teaches, paragraphs 87-90, that final geometry data may be generated at different resolutions depending on what is requested by the requesting subsystem, providing an example in which the rasterization subsystem receives geometry data at a higher resolution than a ray tracing subsystem.  Howson also teaches, paragraph 90, that final geometry resolution level can be generated programmatically, i.e. the final geometry could have a resolution higher than source geometry stored in the coarse acceleration structure, e.g. using tessellation as in paragraphs 49-50.  Finally, Howson, e.g. paragraphs 68-72, teaches the ray tracing subsystem using the final geometry may create an acceleration structure for ray tracing the finally generated geometry.
  The combination of the rejection is simply that Hunt’s perspective grid ray tracer uses Howson’s coarse acceleration structure to select source geometry elements for constructing Hunt’s perspective grid acceleration structure(s) based on overlap of the perspective grid/frustum with the coarse acceleration structure nodes, and to request high resolution final geometry.  That is, Hunt’s ray tracer system interacts analogously to Howson’s ray tracer system, by providing a view frustum within the scene for overlap testing with Howson’s coarse acceleration structure, from which object extent data is determined to select a portion of the source geometry stored in the coarse acceleration structure as in Howson, paragraphs 82, 84, which is used to generate final geometry is at a high resolution based on the request as in Howson, paragraphs 87-90, and said high resolution final geometry is then provided to Hunt’s ray tracer system for constructing a perspective grid acceleration structure enclosing the received high resolution final geometry, i.e. as in Hunt, section 6.2, tracing eye rays by constructing a perspective grid acceleration structure enclosing the corresponding geometry, and Howson, paragraphs 68-72, describing a ray tracing subsystem which creates an acceleration structure around the received final geometry.  
As such, Appellant’s suggestion of improper hindsight reconstruction is not reasonable, because the modification is merely using both systems together to operate as originally designed, i.e. Howson’s coarse acceleration structure includes source geometry selected based on an object extent determined based on a frustum for the ray tracing subsystem, provides generated final geometry at the requested resolution, for the purpose of allowing the ray tracing subsystem to generate an acceleration structure for ray tracing against the final geometry, and Hunt’s ray tracing system is used as said ray tracing subsystem, requesting final geometry for construction of the perspective grid acceleration structures to perform say ray tracing.  Further, the cited motivation being to accelerate construction of Hunt’s perspective grid acceleration structure by eliminating input geometry that does not overlap the view frustum from consideration is not derived from Appellant’s disclosure, i.e. it is well known in the art of computer graphics that reducing the amount of data to be processed based on visibility improved processing speed, e.g. as noted in Howson, paragraph 57, hidden primitives should not be processed, or Hunt, page 67, noting it is common in games to use a first acceleration structure to cull geometry before feeding it to a z-buffer acceleration structure.  It is additionally noted that, Howson, paragraph 69, teaches that generating final geometry and other geometry related constructs such as acceleration structures according to need is a memory conscious approach, which is a correlated advantage.  Therefore, Appellant’s assertion that the combination could only be conceived of by having read the present specification cannot be considered persuasive, because both the disclosed elements and the motivations to combine them are found in the references themselves.
	Appellant argues, e.g. Brief, page 11, paragraph 3, that the claims preclude mapping the claimed reduced acceleration structures “to the rasterization subsystem described in the example of paragraph [0087]”.  First, as explained above, the rejection does not map the claimed reduced acceleration structure to the rasterization subsystem, and actually maps the reduced acceleration structures to Hunt’s perspective grid acceleration structures where Hunt’s ray tracing system operates analogously to Howson’s ray tracing subsystem requesting the geometry data at a level of resolution, such that Appellant’s argument is refuting a combination that is not made in the rejection.  
Second, it is noted that while the argument prompting Appellant’s assertion, e.g. Brief, page 9, final paragraph, that Howson’s rasterization subsystem does not rely on an acceleration structure for intersection testing of rays is moot, because said rasterization subsystem is not relied on in modification of the rejection, said argument (OA, page 14) was in response to a broader assertion made in Appellant’s 6/4/21 response, page 8, i.e. “Applicant notes that a rasterization system makes use of object lists associated with tiles, and does not use an acceleration structure in intersection testing performed by intersection testing logic”.  That is, the examiner was merely pointing out that rasterization is a different method of determining intersections with object geometry, using a different type of acceleration structure, i.e. the depth or z-buffer.  Indeed, supporting this point, Hunt notes, section 6.2.1.1 that tracing of eye rays and z-buffer rendering use very similar intersection algorithms, and Hunt, appendix A 1.5 explains that z-buffer rendering or rasterization makes use of an acceleration structure using spatial partitioning.  Therefore, although Appellant’s point with respect to Howson’s rasterization subsystem is moot because the combination of the rejection does not rely on Howson’s rasterization subsystem, the context of the examiner’s remark is provided to clarify that the examiner’s remark should not be construed to suggest that Howson’s rasterization subsystem is relied on in the combination of the rejection.
	Appellant asserts, Brief, page 8, that based on paragraph 83, coarse and fine should be interpreted as merely referring to the sizes of the boxes represented by the leave nodes, and not the resolution of the primitives which are represented by the nodes.  However, as discussed above, Howson indicates, e.g. paragraphs 82, 84, that the overlap of a view frustum is used to select elements of the coarse acceleration structure to identify source geometry data that will be used to produce final geometry needed to complete intersection testing or other operations during ray tracing.  Howson indicates, e.g. paragraph 86, that the finer grained acceleration structure may be created for traversing rays within the coarse acceleration structure, corresponding to the ray tracing subsystem’s generation of an acceleration structure using final geometry as in paragraphs 68-72.  That is, the distinction made in paragraph 83 of Howson does not contradict the interpretation of Howson’s disclosure having a world space coarse acceleration structure which generates final geometry for a fine grained acceleration structure based on the overlap of a view frustum with the world space acceleration structure.
	Further contradicting Appellant’s assertion on Brief, page 8, the rejection does not map paragraphs 80-86, per se, to the feature of providing geometry at higher or lower resolution, and instead cites paragraphs 87-90 of Howson for explaining that the final geometry may be generated on demand and at a higher resolution than the geometry stored in the coarse acceleration structure, OA, page 4.  Appellant’s remarks on this section argue that, e.g. Brief, pages 8-9, Howson “discloses that a ray tracing subsystem can be provided geometry at a lower resolution than geometry that is used for a rasterization subsystem, but there is no disclosure of different acceleration structures being provided with geometry at different Levels of Detail (LOD) as disclosed and claimed in the present invention”.  However, as repeatedly stated, the rejection does not rely on the rasterization subsystem.  Instead, Howson’s system includes a coarse acceleration structure having geometry stored at a given resolution, corresponding to a first acceleration structure having geometry at a first resolution, and Howson’s system includes a ray tracing subsystem which can request final geometry at a resolution that may be higher than that stored in the coarse acceleration structure, i.e. generated programmatically to match a requested resolution as noted in paragraph 90, e.g. controlling a tessellation algorithm to generate a plurality of primitives based on flat triangular patches as described in paragraphs 49-50, and where an acceleration structure for ray tracing by the ray tracing subsystem may be created for the final geometry as in paragraph 62, corresponding to a second, different, acceleration structure having the final geometry generated to match the requested second resolution.  In the modified system, as discussed above, Hunt’s ray tracer acts analogously to Howson’s ray tracing subsystem, using the generated final geometry to generate a perspective grid acceleration structure for performing ray tracing, where the request could be for generating geometry at a higher resolution than the geometry stored in the coarse acceleration structure.
	With respect to Appellants additional remarks regarding the example of paragraph 87, as noted above, Appellant’s remarks are directed to refuting a supposed reliance on Howson’s rasterization subsystem in the combination of the rejection.  The examiner’s remarks with respect to Howson’s example being non-limiting were merely intended to establish that one of ordinary skill in the art would have interpreted Howson’s disclosure to include the possibility that Howson’s ray tracing subsystem requests high resolution geometry.  Appellant argues that not excluding something is not the same as rendering something obvious, but Appellant’s arguments do not provide any rationale as to why the limited finding that Howson’s ray tracing subsystem could request higher resolution geometry (irrespective of whether it is placed in an acceleration structure by the ray tracing subsystem) is unreasonable.  Appellant additionally argues that it is the examiner’s burden to show why one of ordinary skill in the art would interpret Howson’s disclosure “of generic subsystems to include the specific case specified by the pending claims”, and indeed the examiner has done so, based on the facts discussed above, i.e. Howson discloses the world space coarse acceleration structure storing primitives at a first level of detail, from which source geometry is selected using a view frustum overlapping the coarse acceleration structure, from which final geometry is generated according to a requested resolution for use in a ray tracing subsystem, where the requested resolution may be higher than the resolution of source geometry stored in the coarse acceleration structure, and Hunt’s ray tracing subsystem generates a perspective grid acceleration structure using said final geometry having the requested resolution, analogous to Howson’s ray tracing subsystem, e.g. paragraph 62.  Therefore, Appellant’s arguments cannot be considered persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
Conferees:

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.